Ludeling, C. J.
Alexander Melanson was twice married. By his
first marriage he had six children; by his second he did not have any children. The estate of the father is indebted to the children in the sum of $2751 55, and there are funds in the hands of the administrator to pay the debts.
The widow is in necessitous circumstances, and she opposed the administrator’s account, claiming that she is entitled to one thousand •dollars under the homestead act.
The statute provides that “a sum, which, added to the amount of property owned by them (the widow and children), or either of them, in their own right, will make up the sum of one thousand dollars,” shall be given to the widow and children.
As the children own more than one thousand dollars in their own right, the widow does not come within the provisions of the statute. Stewart v. Stewart, 13 An. 398; 15 An. 527.
It is therefore ordered that the judgment of the lower court be reversed, and that .the opposition to the account be dismissed with costs in both courts.
Wyly, J.
I concur only on the authority of Stewart v. Stewart, 13 An. 398.